      Case 5:18-cv-02324-R-KS Document 1 Filed 10/30/18 Page 1 of 10 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     Michael J. Manning, Esq. (State Bar No. 286879)
 2   Craig G. Côté, Esq. (State Bar No. 132885)
 3   MANNING LAW, APC
     4667 MacArthur Blvd., Suite 150
 4   Newport Beach, CA 92660
 5   Office: (949) 200-8755
     ADAPracticeGroup@manninglawoffice.com
 6

 7

 8
     Attorneys for Plaintiff: JAMES RUTHERFORD
 9

10
                              UNITED STATES DISTRICT COURT
11
             CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
12

13
     JAMES RUTHERFORD, an                   Case No.
14   individual,                            Complaint For Damages And
15                                          Injunctive Relief For:
                 Plaintiff,
16
     v.                                      1. VIOLATIONS OF THE
17                                              AMERICANS WITH DISABILITIES
18                                              ACT OF 1990, 42 U.S.C. §12181 et
     RODEWAY INN, a business of                 seq.
19   unknown form; YANG & CHANG
20   INTERNATIONAL, a California             2. VIOLATIONS OF THE UNRUH
     corporation; and DOES 1-10,                CIVIL RIGHTS ACT, CALIFORNIA
21   inclusive,                                 CIVIL CODE § 51 et seq.
22
                      Defendants.
23

24

25         Plaintiff, JAMES RUTHERFORD (“Plaintiff”), complains of Defendants
26   RODEWAY INN, a business of unknown form; YANG & CHANG
27   INTERNATIONAL, a California corporation; and DOES 1-10 (“Defendants”) and
28   alleges as follows:

                                              1
                                        COMPLAINT
      Case 5:18-cv-02324-R-KS Document 1 Filed 10/30/18 Page 2 of 10 Page ID #:2


 1                                          PARTIES:
 2         1.     Plaintiff is an adult California resident. Plaintiff is substantially limited
 3
     in performing one or more major life activities, including but not limited to:
 4
     walking, standing, ambulating, sitting, in addition to twisting, turning, and grasping
 5

 6   objects. As a result of these disabilities, Plaintiff relies upon mobility devices,

 7   including at times a wheelchair, to ambulate. With such disabilities, Plaintiff
 8   qualifies as a member of a protected class under the Americans with Disabilities Act
 9
     (“ADA”), 42 U.S.C. §12102(2) and the regulations implementing the ADA set forth
10
     at 28 C.F.R. §§ 36.101 et seq. At the time of Plaintiff’s visits to Defendant’s facility
11

12   and prior to instituting this action, Plaintiff suffered from a “qualified disability”

13   under the ADA, including those set forth in this paragraph. Plaintiff is also the
14   holder of a Disabled Person Parking Placard.
15         2.     Plaintiff brings this action acting as a “private attorney general” as
16   permitted under the American with Disabilities Act of 1990 (“ADA”) to privatize
17   enforcement of the ADA without the American tax payer(s) bearing the financial tax
18   burden for such action.
19         3.     Defendant YANG & CHANG INTERNATIONAL, a California
20   corporation, owned the property located at 10518 Magnolia Avenue, Riverside, Ca
21   92505 (“Property”) on October 23, 2017 and February 9, 2018.
22         4.     Defendant YANG & CHANG INTERNATIONAL, a California
23   corporation, owns the Property currently.
24         5.     RODEWAY INN, a business entity form unknown, owned, operated
25   and controlled the business of Rodeway Inn (“Business”) on October 23, 2017 and
26   February 9, 2018.
27         6.     RODEWAY INN, a business entity form unknown, owns, operates and
28   controls the Business currently.
                                                  2
                                             COMPLAINT
      Case 5:18-cv-02324-R-KS Document 1 Filed 10/30/18 Page 3 of 10 Page ID #:3


 1          7.     Plaintiff does not know the true names of Defendants, their business
 2   capacities, their ownership connection to the Property and Business, or their relative
 3   responsibilities in causing the access violations herein complained of, and alleges a
 4   joint venture and common enterprise by all such Defendants. Plaintiff is informed
 5   and believes that each of the Defendants herein, including Does 1 through 10,
 6   inclusive, is responsible in some capacity for the events herein alleged, or is a
 7   necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
 8   when the true names, capacities, connections, and responsibilities of the Defendants
 9   and Does 1 through 10, inclusive, are ascertained.
10                               JURISDICTION AND VENUE
11          8.     This Court has subject matter jurisdiction over this action pursuant
12   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans
13   with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. ("ADA").
14          9.     This court has supplemental jurisdiction over Plaintiff’s non-federal
15   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s UCRA claims are so
16   related to Plaintiff’s federal ADA claims in that they have the same nucleus of
17   operative facts and arising out of the same transactions, they form part of the same
18   case or controversy under Article III of the United States Constitution.
19          10.    Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
20   Property which is the subject of this action is located in this district and because
21   Plaintiff’s causes of action arose in this district.
22                                FACTUAL ALLEGATIONS
23          11.    Plaintiff and his disabled fiancé went to the Business on or about
24   October 23, 2017 and February 9, 2018 to reserve a room.
25          12.    The Business, including the Property, is a facility open to the public, a
26   place of public accommodation, and a business establishment.
27          13.    Parking spaces are some of the facilities, privileges and advantages
28   reserved by Defendants to persons patronizing the Business and Property.
                                                   3
                                              COMPLAINT
      Case 5:18-cv-02324-R-KS Document 1 Filed 10/30/18 Page 4 of 10 Page ID #:4


 1         14.    Unfortunately, although parking spaces were some of the facilities
 2   reserved for patrons, there were barriers for persons with disabilities that cause the
 3   named facilities to fail as to compliance with the Americans with Disability Act
 4   Accessibility Guidelines (“ADAAG”) on or around October 23, 2017 and February
 5   9, 2018, or at any time thereafter up to and including, the date of the filing of this
 6   complaint.
 7         15.    Instead of having architectural barrier free facilities for patrons with
 8   disabilities, Plaintiff experienced the following at the Business and Property: the
 9   curb ramp at the accessible parking space serving the main front entrance of the
10   hotel projects into the parking space access zone in violation of Section 406.5; there
11   is no ADASAD compliant accessible or van accessible parking signage in violation
12   of Section 502.6; the curb ramp cross slope inclines at about 12% where only 2% is
13   the maximum allowed per Section 405.2; the surface of the parking spaces and
14   access aisle has deteriorated to where it is un-level and unsafe for walking in
15   violation of Section 302.1 which requires those surfaces to be stable, firm and slip
16   resistant; the parking space access zone striping has substantially deteriorated to
17   where it is no longer clearly identifiable as required by Section 502.3.3; the van
18   accessible parking space is required to have an International symbol of Accessibility
19   Pavement Marking which complies with 502.6. What appears on the pavement
20   instead is badly faded; the height of the night service counter is in excess of 36
21   inches as required by Section 904.4.1; and, the height of the main lobby service
22   counter is in excess of 36 inches as required by Section 904.4.1.
23         16.    Subject to the reservation of rights to assert further violations of law
24   after a site inspection found infra, Plaintiff asserts there are additional ADA
25   violations which affect him personally.
26         17.    Plaintiff is informed and believes and thereon alleges that, currently,
27   there are no compliant, accessible Business facilities designed, reserved and
28   available to persons with disabilities at the Business in addition to that alleged supra.
                                                 4
                                            COMPLAINT
      Case 5:18-cv-02324-R-KS Document 1 Filed 10/30/18 Page 5 of 10 Page ID #:5


 1           18.     Plaintiff is informed and believes and thereon alleges that Defendants
 2   had no policy or plan in place to make sure that the parking spaces were compliant
 3   for persons with disabilities and remained compliant prior to October 23, 2017 and
 4   February 9, 2018.
 5           19.     Plaintiff is informed and believes and thereon alleges Defendants have
 6   no policy or plan in place to make sure that the complaints of violations alleged
 7   above are available to persons with disabilities and remain compliant currently.
 8           20.     Plaintiff personally encountered the above alleged barriers when
 9   attempting to access the Business and Property. These inaccessible conditions denied
10   the Plaintiff full and equal access and caused him difficulty, humiliation, frustration
11   and upset.
12           21.     As an individual with a mobility disability who at times is dependent
13   upon a mobility device, Plaintiff has a keen interest in whether public
14   accommodations have architectural barriers that impede full accessibility to those
15   accommodations by individuals with mobility impairments.
16           22.     Plaintiff is being deterred from patronizing the Business and its
17   accommodations on particular occasions, but intends to return to the Business for the
18   dual purpose of availing himself of the goods and services offered to the public and to
19   ensure that the Business ceases evading its responsibilities under federal and state law.
20           23.     As a result of his difficulty, humiliation, and frustration because of the
21   inaccessible condition of the facilities of the Business, Plaintiff did not fully access
22   the Business or Property. However, Plaintiff would like to return with his disabled
23   fiancé to the location given its close proximity to an area he frequents from time to
24   time.
25           24.     The defendants have failed to maintain in working and useable
26   conditions those features required to provide ready access to persons with
27   disabilities.
28           25.     The violations identified above are easily removed without much
                                                    5
                                               COMPLAINT
      Case 5:18-cv-02324-R-KS Document 1 Filed 10/30/18 Page 6 of 10 Page ID #:6


 1   difficulty or expense. They are the types of barriers identified by the Department of
 2   Justice as presumably readily achievable to remove and, in fact, these barriers are
 3   readily achievable to remove. Moreover, there are numerous alternative
 4   accommodations that could be made to provide a greater level of access if complete
 5   removal were not achievable.
 6         26.     Given the obvious and blatant violation alleged hereinabove, Plaintiff
 7   alleges, on information and belief, that there are other violations and barriers in the
 8   site that relate to his disabilities. Plaintiff will amend the complaint, to provide
 9   proper notice regarding the scope of this lawsuit, once he conducts a site inspection.
10   However, please be on notice that Plaintiff seeks to have all barriers related to their
11   disabilities remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding
12   that once a plaintiff encounters one barrier at a site, he can sue to have all barriers
13   that relate to his disability removed regardless of whether he personally encountered
14   them).
15         27.     Given the obvious and blatant violation alleged hereinabove, Plaintiff
16   alleges, on information and belief, that the failure to remove these barriers was
17   intentional because: (1) these particular barriers are intuitive and obvious; (2) the
18   defendants exercised control and dominion over the conditions at this location, and
19   therefore, (3) the lack of accessible facilities was not an accident because had the
20   defendants intended any other configuration, they had the means and ability to make
21   the change.
22         28.     Without injunctive relief, plaintiff will continue to be unable to fully
23   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
24                               FIRST CAUSE OF ACTION
25   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
26                                  42 U.S.C. § 12181 et seq.
27         29.     Plaintiff re-alleges and incorporates by reference all paragraphs alleged
28   above and each and every other paragraph in this Complaint necessary or helpful to
                                                  6
                                             COMPLAINT
      Case 5:18-cv-02324-R-KS Document 1 Filed 10/30/18 Page 7 of 10 Page ID #:7


 1   state this cause of action as though fully set forth herein.
 2         30.    Under the ADA, it is an act of discrimination to fail to ensure that the
 3   privileges, advantages, accommodations, facilities, goods, and services of any place
 4   of public accommodation are offered on a full and equal basis by anyone who owns,
 5   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
 6   Discrimination is defined, inter alia, as follows:
 7                a.     A failure to make reasonable modifications in policies, practices,
 8                       or procedures, when such modifications are necessary to afford
 9                       goods, services, facilities, privileges, advantages, or
10                       accommodations to individuals with disabilities, unless the
11                       accommodation would work a fundamental alteration of those
12                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
13                b.     A failure to remove architectural barriers where such removal is
14                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
15                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
16                       Appendix "D".
17                c.     A failure to make alterations in such a manner that, to the
18                       maximum extent feasible, the altered portions of the facility are
19                       readily accessible to and usable by individuals with disabilities,
20                       including individuals who use wheelchairs, or to ensure that, to
21                       the maximum extent feasible, the path of travel to the altered area
22                       and the bathrooms, telephones, and drinking fountains serving
23                       the area, are readily accessible to and usable by individuals with
24                       disabilities. 42 U.S.C. § 12183(a)(2).
25         31.    Any business that provides parking spaces must provide accessible
26   parking spaces. 1991 Standards § 4.1.2(5). 2010 Standards § 208. Under the 1991
27   Standards, parking spaces and access aisles must be level with surface slopes not
28   exceeding 1:50 (2.0%) in all directions. 1991 Standards § 4.6.2. Under the 2010
                                                  7
                                             COMPLAINT
      Case 5:18-cv-02324-R-KS Document 1 Filed 10/30/18 Page 8 of 10 Page ID #:8


 1   Standards, access aisles shall be at the same level as the parking spaces they serve.
 2   Changes in level are not permitted. 2010 Standards § 502.4. "Access aisles are
 3   required to be nearly level in all directions to provide a surface for wheelchair
 4   transfer to and from vehicles." 2010 Standards § 502.4 Advisory. Specifically, built
 5   up curb ramps are not permitted to project into access aisles and parking spaces. Id.
 6   No more than a 1:48 slope is permitted. Standards § 502.4.
 7         32.    Here, the failure to ensure that accessible facilities were available and
 8   ready to be used by Plaintiff is a violation of law.
 9         33.    A public accommodation must maintain in operable working condition
10   those features of its facilities and equipment that are required to be readily accessible
11   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
12         34.    Given its location and options, Plaintiff will continue to desire to
13   patronize the Business but he has been and will continue to be discriminated against
14   due to lack of accessible facilities and, therefore, seek injunctive relief to remove the
15   barriers.
16                              SECOND CAUSE OF ACTION
17   VIOLATION OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL
18                                      CODE § 51 et seq.
19         35.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
20   above and each and every other paragraph in this Complaint necessary or helpful to
21   state this cause of action as though fully set forth herein.
22         36.    California Civil Code § 51 et seq. guarantees equal access for people
23   with disabilities to the accommodations, advantages, facilities, privileges, and
24   services of all business establishments of any kind whatsoever. Defendants are
25   systematically violating the UCRA, Civil Code § 51 et seq.
26         37.    Because Defendants violate Plaintiff’s rights under the ADA, they also
27   violated the Unruh Civil Rights Act and are liable for damages. (Civ. Code § 51(f),
28   52(a).) These violations are ongoing.
                                                  8
                                             COMPLAINT
      Case 5:18-cv-02324-R-KS Document 1 Filed 10/30/18 Page 9 of 10 Page ID #:9


 1         38.    Defendants’ actions constitute intentional discrimination against
 2   Plaintiff on the basis of their individual disabilities, in violation of the UCRA, Civil
 3   Code § 51 et seq. Plaintiff is informed and believes and thereon alleges Defendants
 4   have been previously put on actual notice that its premises are inaccessible to
 5   Plaintiff as above alleged. Despite this knowledge, Defendants maintain the
 6   Property and Business in an inaccessible form.
 7                                          PRAYER
 8   WHEREFORE, Plaintiff prays that this court award damages provide relief as
 9   follows:
10         1.     A preliminary and permanent injunction enjoining Defendants from
11   further violations of the ADA, 42 U.S.C. § 12181 et seq., and UCRA, Civil Code §
12   51 et seq. with respect to its operation of the Business and Subject Property; Note:
13   Plaintiff is not invoking section 55 of the California Civil Code and is not
14   seeking injunctive relief under the Disable Persons Act at all.
15         2.     An award of actual damages and statutory damages of not less than
16   $4,000 per violation pursuant to § 52(a) of the California Civil Code and $4,000 for
17   each time he visits an establishment that contains architectural barriers that deny the
18   Plaintiff of full and equal enjoyment of the premises (Feezor v. Del Taco, Inc.
19   (2005) 431 F.Supp.2d 1088, 1091.)
20         3.     An additional award of $4,000.00 as deterrence damages for each
21   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
22   LEXIS 150740 (USDC Cal, E.D. 2016);
23         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
24   pursuant to 42 U.S.C. § 12205; California Civil Code § 52;
25                               DEMAND FOR JURY TRIAL
26         Plaintiff hereby respectfully request a trial by jury on all appropriate issues
27   raised in this Complaint.
28
                                                 9
                                            COMPLAINT
     Case 5:18-cv-02324-R-KS Document 1 Filed 10/30/18 Page 10 of 10 Page ID #:10


 1   Dated: October 3, 2018       MANNING LAW, APC
 2

 3                                By: /s/ Joseph R. Manning Jr., Esq.
                                     Joseph R. Manning Jr., Esq.
 4                                   Michael J. Manning, Esq.
 5                                   Craig G. Côté, Esq.
                                     Attorneys for Plaintiff
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28
                                           10
                                       COMPLAINT
